      Case: 1:20-cv-00125-TSB Doc #: 5 Filed: 06/11/20 Page: 1 of 7 PAGEID #: 32




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

JOHN THUMANN,                                :       Case No. 1:20-cv-00125
                                             :
                       Plaintiff,            :
                                             :       District Judge Timothy S. Black
        v.                                   :
                                             :
ALEX M. AZAR II, SECRETARY,                  :
U.S. DEPARTMENT OF HEALTH AND                :
HUMAN SERVICES,                              :
                                             :
                       Defendant.            :

                                            ANSWER

        Defendant Alex Azar, in his official capacity as Secretary of the United States

Department of Health and Human Services, hereby answers the Complaint of John Thumann as

follows:

I.      SUMMARY

        1.     This paragraph contains conclusions of law, to which no answer is required.

        2.     This paragraph contains conclusions of law, to which no answer is required.

        3.     This paragraph contains conclusions of law, to which no answer is required.

        4.     The Defendant admits that Plaintiff has been diagnosed with glioblastoma

multiforme (GBM). The defendant denies the remaining allegations of this paragraph.

II.     JURISDICTION

        5.     This paragraph contains conclusions of law, to which no answer is required. The

Defendant does not contest jurisdiction.

        6.     This paragraph contains conclusions of law, to which no answer is required. The

Defendant does not contest venue.
       Case: 1:20-cv-00125-TSB Doc #: 5 Filed: 06/11/20 Page: 2 of 7 PAGEID #: 33




III.     PARTIES

         7.    The Defendant admits the allegations in this paragraph.

         8.    The Defendants admits the allegations in this paragraph.

IV.      LEGAL BACKGROUND

         9.    This paragraph contains conclusions of law, to which no answer is required.

         10.   This paragraph contains conclusions of law, to which no answer is required.

         11.   This paragraph contains conclusions of law, to which no answer is required.

         12.   This paragraph contains conclusions of law, to which no answer is required.

V.       FACTUAL BACKGROUND

         Tumor Treatment Field Therapy (TTFT)

         13.   The Defendant admits that GBM is a type of brain cancer. The Defendant is

without information to admit or deny the remaining allegations in this paragraph.

         14.    The Defendant admits that TTFT uses alternating electrical fields and has been

developed as a treatment for GBM. The Defendant is without information to admit or deny the

remaining allegations in this paragraph.

         15.   The Defendant admits that papers concerning TTFT were published in the Journal

of the American Medical Association in 2015 and 2017. The Defendant respectfully refers the

Court to these papers located at pages 257-277 of the certified administrative record for a full and

accurate statement of their contents. The Defendant is without knowledge to admit or deny the

remaining allegations in this paragraph.

         16.   The Defendant admits that the National Comprehensive Cancer Network assigns

TTFT a Category 1 recommendation as a treatment option for newly diagnosed GBM, following




                                                  2
     Case: 1:20-cv-00125-TSB Doc #: 5 Filed: 06/11/20 Page: 3 of 7 PAGEID #: 34




initial maximal debulking surgery (when feasible), chemotherapy, and radiation therapy. The

Defendant is without knowledge to admit or deny the remaining allegations in this paragraph.

       17.     The Defendant admits that Novocure, Inc. is a supplier of equipment that delivers

TTFT called the Optune system, that the Optune system is rented on a monthly basis, and that

Medicare beneficiaries who are prescribed the Optune system may submit monthly claims for

Medicare payment. The Defendant is without knowledge to admit or deny the remaining

allegations in this paragraph.

       The Medicare Appeals Process

       18.     The Defendant admits that this paragraph generally describes the Medicare claim

appeal process, which is governed by the applicable Medicare laws and regulations.

       19.     The Defendant admits that Administrative Law Judges and the Medicare Appeals

Council are generally required to issue decisions within 90 days, although these deadlines may

be waived or extended as provided by the Medicare statute and regulations. 42 U.S.C. §

1395ff(d); 42 C.F.R. §§ 405.1016 and 405.1100. The Defendant is without knowledge to admit

or deny the remaining allegations in this paragraph.

       Facts Specific to Mr. Thumann

       20.     The Defendant admits the allegations in this paragraph.

       21.     The Defendant admits that on August 19, 2019, ALJ Gates issued a decision in

ALJ Appeal No. 1-8651191426 authorizing coverage of Plaintiff’s TTFT claims from November

2018-January 2019, and that on November 5, 2019, ALJ Bartlett issued a decision in ALJ Appeal

No. 3-8757160676 authorizing coverage of Plaintiff’s TTFT claims from February 2019-May

2019. The Defendant respectfully refers the Court to pages 10 and 25 of the certified




                                                3
     Case: 1:20-cv-00125-TSB Doc #: 5 Filed: 06/11/20 Page: 4 of 7 PAGEID #: 35




administrative record for complete and accurate copies of these decisions. The Defendant also

admits that he did not appeal either decision, which have become final.

       22.     The Defendant admits that on September 5, 2019, ALJ MacDougall issued a

decision in ALJ Appeal No. 1-8411066311 denying coverage of Plaintiff’s TTFT claims from

August 2018-October 2018. The Defendant respectfully refers the Court to page 88 of the

certified administrative record for a complete and accurate copy of this decision. Plaintiff’s

characterization of this decision contains conclusions of law, to which no answer is required.

       23.     The Defendant admits the allegations in this paragraph, except that the Defendant

denies that Plaintiff’s notice of escalation was filed pursuant to 42 C.F.R. § 405.1016(f) as

opposed to 42 C.F.R. § 405.1132.

       24.     The Defendant admits the allegations in this paragraph.

       25.     This paragraph contains conclusions of law, to which no answer is required. The

Defendant does not contest jurisdiction.

                                     CAUSES OF ACTION

                                            COUNT I
                                  Violation of 42 U.S.C. § 405(g)
                                         (contrary to law)

       26.     The Defendant incorporates by reference its responses to the preceding

paragraphs.

       27.     This paragraph contains conclusions of law, to which no answer is required.

                                           COUNT II
                                 Violation of 5 U.S.C. § 706(1)
                          (unlawfully withheld or unreasonably delayed)

       28.     The Defendant incorporates by reference its responses to the preceding

paragraphs.



                                                 4
    Case: 1:20-cv-00125-TSB Doc #: 5 Filed: 06/11/20 Page: 5 of 7 PAGEID #: 36




       29.       This paragraph contains conclusions of law, to which no answer is required.

                                             COUNT III
                                  Violation of 5 U.S.C. § 706(2)(A)
              (arbitrary and capricious, abuse of discretion, not in accordance with law)

       30.       The Defendant incorporates by reference its responses to the preceding

paragraphs.

       31.       This paragraph contains conclusions of law, to which no answer is required.

                                              COUNT IV
                                   Violation of 5 U.S.C. § 706(2)(C)
                           (in excess of statutory jurisdiction, authority, or
                                 limitations or short of statutory right)

       32.       The Defendant incorporates by reference its responses to the preceding

paragraphs.

       33.       This paragraph contains conclusions of law, to which no answer is required.

                                           COUNT V
                                Violation of 5 U.S.C. § 706(2)(D)
                         (without observance of procedure required by law)

       34.       The Defendant incorporates by reference its responses to the preceding

paragraphs.

       35.       This paragraph contains conclusions of law, to which no answer is required.

                                            COUNT VI
                                 Violation of 5 U.S.C. § 706(2)(E)
                               (not supported by substantial evidence)

       36.       The Defendant incorporates by reference its responses to the preceding

paragraphs.

       37.       This paragraph contains conclusions of law, to which no answer is required.




                                                   5
      Case: 1:20-cv-00125-TSB Doc #: 5 Filed: 06/11/20 Page: 6 of 7 PAGEID #: 37




VI.     PRAYER FOR RELIEF

        A-C.     Plaintiff’s final paragraphs constitute its request for relief to which no answer is

required.

                                              JURY DEMAND

        Pursuant to 42 U.S.C. § 405(g) (made applicable to Medicare by 42 U.S.C. § 1395ii),

review of the administrative decision at issue is by judge only and Plaintiff is not entitled to a

trial by jury.

                           AFFIRMATIVE AND OTHER DEFENSES

1.      Plaintiff lacks standing because he has not suffered an injury-in-fact.

2.      The Complaint fails to state a claim upon which relief can be granted.

3.      The administrative action and decision that is addressed in the Complaint is supported by

substantial evidence.

4.      The administrative action and decision that is addressed in the Complaint is not arbitrary,

capricious, or contrary to law.

5.      Collateral estoppel does not apply to non-precedential decisions issued by Administrative

Law Judges.

6.      The Defendant reserves the right to amend this answer with additional defenses that may

become apparent during the course of this litigation and to raise any other matter constituting an

avoidance or affirmative defense.

7.      The Defendant specifically denies all allegations in the Complaint not otherwise

answered herein. In addition, the Defendant denies that Plaintiff is entitled to the relief

requested, or to any relief whatsoever.




                                                   6
     Case: 1:20-cv-00125-TSB Doc #: 5 Filed: 06/11/20 Page: 7 of 7 PAGEID #: 38




             WHEREFORE, the Defendant respectfully requests that the Court enter judgment in

its favor.


                                                    Respectfully submitted,

                                                    DAVID DEVILLERS
                                                    United States Attorney

                                                    s/Margaret A. Castro
                                                    MARGARET A. CASTRO (0078968)
                                                    Assistant United States Attorney
                                                    Attorney for Defendant
                                                    221 East Fourth Street, Suite 400
                                                    Cincinnati, Ohio 45202
                                                    Office: (513) 684-3711
                                                    Fax: (513) 684-6972
                                                    E-mail: Margaret.Castro@usdoj.gov




                                                7
